The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                    Friday, February 27, 2015

                           No. 04-15-00031-CR and 04-15-00032-CR

                                     Richard Allen CLARK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                              Trial Court No. A1071 and A10243
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        On February 23, 2015, the trial court clerk filed a supplemental clerk’s record containing
trial court certifications showing that appellant has the right to appeal. The reporter’s records in
these appeals are due no later than March 30, 2015.




                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court